DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 16-35 are pending.
Claims 16 and 32 was amended.
Claim Objections
Claim 16 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 3/9/2021. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claim 32 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issue in the amendment filed on 3/9/2021. Accordingly, the rejections to the claims under 35 USC § 112 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16-19, 21-24, 26-28, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Travisano (US 2787506 A), herein referred to as Travisano, in view of Lieboff et al. (US 6954951 B2), herein referred to as Lieboff.
Regarding claim 16, Travisano discloses a configuration for moving a bed (bed comprises platform E and foam rubber cushion F) from a horizontal position into a tilted position with respect to longitudinal sides of the bed (see FIGS. 1 and 2), the configuration comprising: a receiving device for receiving the bed (side members 1 consisting of rails 2; detachably secure platform E); a stand device (base B, see FIG. 1) configured to provide for a stable stand of the configuration. 
Travisano does not explicitly disclose at last one adjustment mechanism operatively connecting said receiving device with said stand device and configured to tilt said receiving device with respect to said stand device. 
Lieboff, however, discloses a spica cast gurney comprising a platform 102 rotatable coupled to a pair of vertical supports 114 by way of pivot member 124. The vertical supports being rigidly coupled to base 112. The purpose of the pivotal platform 102 relative to the base 112 is for the purpose of elevating a patient supported by said platform 102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Travisano with the pivot members as taught by Lieboff in order to facilitate a pivot point for rotating the platform relative to the base facilitating patient therapy for recovery.
Regarding claim 17, Travisano (in view of Lieboff) teaches at least one of said receiving device or said stand device is formed, at least in sections, along both longitudinal sides of the bed (see Travisano, rails 2 support platform E about longitudinal sides of said platform)
Regarding claim 18, Travisano (in view of Lieboff) teaches said at least one of said receiving device or said stand device is formed to straddle the bed in a U-shape. Examiner notes FIG. 1 of Travisano discloses the bed comprising platform E and foam rubber cushion F is straddled between the U shaped defined by the upwardly extending sections of the base B.
Regarding claim 19, Travisano (in view of Lieboff) teaches further comprising a stabilizing mechanism to hold and/or stabilize the patient (Travisano, arm supports 12).
Regarding claim 21, Travisano (in view of Lieboff) teaches at least one control device for interaction with said adjustment mechanism for setting control parameters of said adjustment mechanism. Lieboff discloses a spica cast gurnery comprising a platform 102 tiltably coupled to fixed base structure 110 where the angle is adjustable via hand-held control 708 for the purpose of adjusting the angle of the platform (see FIG. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Travisano with the control taught by Lieboff in order to automatically adjust the angle of the bed relative to the base. 
Regarding claim 22, Travisano (in view of Lieboff) teaches said at least one control device is configured to setting a tilting angle (α) between said receiving device and said stand device and/or a tilting speed (Lieboff, see Col. 8, lines 33-50; tilting angle achievable by raising or lowering the height of the platform as desired by a user).
Regarding claim 23, Travisano (in view of Lieboff) teaches said adjustment mechanism comprises at least one drive for moving said receiving device with respect to said stand device. Lieboff discloses an electrically operated screw jack 700 and electric motor 704 operable to raise the incline angle of platform 102 relative to the base 112. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding claim 24, Travisano (in view of Lieboff) teaches said at least one drive for moving said receiving device with respect to said stand device is a drive selected from the group consisting of a pneumatic drive, a hydraulic drive, and an electromechanical drive (Lieboff, electric motor 704).
Regarding claim 26, Travisano (in view of Lieboff) teaches a rehabilitation mechanism for interaction with a bedridden patient, said rehabilitation mechanism including at least one of a support plate, a foot module, or a knee module. Examiner notes Travisano discloses a footboard D and knee straps for supporting a patient in an inclined position.
Regarding claim 27, Travisano (in view of Lieboff) teaches discloses said support plate and/or a foot module arranged thereon are mounted to the bed for movement into an operative connection with the feet and/or the soles of a bedridden patient. The device of Travisano comprises a footboard D coupled to the platform E.
Regarding claim 28, Travisano (in view of Lieboff) teaches said support plate is mounted for insertion or for movement relative to the longitudinal sides of the bed. Footboard D of Travisano provides a platform that prevents a patient from moving past the foot of the supporting platform and foam rubber cushion when the device tilts the patient.
Regarding claim 34, Travisano (in view of Lieboff) teaches a transport means for transporting and for attaching and/or connecting said rehabilitation mechanism to the bed. Examiner notes base B of Travisano removably connects to a bed comprising a platform E and foam rubber cushion F via rails 2. In addition, straps connect to the rails 2 where said rails 2 support the platform E and foam rubber cushion F. Furthermore, castors or wheels seen in FIG. 1 facilitate movement of the base and the apparatus entirely. 
Regarding claim 35, Travisano (in view of Lieboff) teaches said receiving device is configured to support a bed selected from the group consisting of a treatment bed, a patient bed, a hospital bed, and an intensive-care bed. Examiner notes the foam rubber cushion and platform disclosed by Travisano make up the bed a patient lays on thereby meeting the limitations of the claim. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Travisano, in view of Lieboff, and further in view of Lemire et al. (US 20070174965 A1), herein referred to as Lemire.
Regarding claim 20, Travisano (in view of Lieboff) does not explicitly disclose said adjustment mechanism comprises at least one sensor for detecting a tilting angle (α) and/or a tilting speed between said receiving device and said stand device. Lemire, however, discloses a hospital bed that can be adjusted to various positions and further includes an angle sensors for the purpose of determining the angular positions of the intermediate frame 90 (see para. [0228]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Travisano with the angle sensors as taught by Lemire in order to measure the angular position of the bed when the positional configuration is adjusted.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Travisano, in view of Lieboff, and further in view of Ohrberg (US 3293667 A), herein referred to as Ohrberg.
Regarding claim 25, Travisano (Lieboff) teaches said stand device includes: load rollers and/or castors for moving the configuration in any direction parallel to a floor (see FIG. 1; castors support the base where the base further supports the platform E and foam rubber cushion F). Travisano does not explicitly disclose support elements for the stable support of the configuration on the floor; or fastening means for fastening the configuration to the floor and/or .

Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Travisano, in view of Lieboff, and further in view of Stafford et al. (US 20150290061 A1), herein referred to as Stafford.
Regarding claim 29, Travisano (in view of Lieboff) does not explicitly disclose said rehabilitation mechanism further comprises at least one horizontal displacement device for moving the support plate. Stafford, however, discloses a hospital bed comprising a pair of telescoping rail members 39 along an extendable foot section of deck 22 that moves the footboard 26 along a horizontal plane when the bed is in a flat configuration in order to extend the length of the bed (see FIG. 1D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Travisano to have an extendable foot section as taught by Stafford in order to facilitate use for patients of different heights.
Regarding claim 30, Travisano (in view of Lieboff, and further in view of Stafford) teaches said at least one horizontal displacement device at least one guide rail (Stafford, telescoping rail members 39 move footboard 26) or a spindle drive.
Regarding claim 31, Travisano (in view of Lieboff and further, in view of Stafford) teaches said rehabilitation mechanism comprises at least one weight sensor (Stafford, sensor 59) and/or one motor to ensure a controlled displacement movement of said support plate (Stafford, see para. [0050]; standard liner actuator 35 facilitates automatic extension and retraction of the extendable foot section).
Regarding claim 32, Travisano (in view of Lieboff, and further in view of Stafford) teaches at least one interface for connection of said rehabilitation mechanism to a control device (Stafford, see para. [0064]; controls configured to operate one or more linear actuators may take the form of a wired or wireless remote control). 
Regarding claim 33, Travisano (in view of Lieboff, and further in view of Stafford) teaches a control device for controlling an interaction of said rehabilitation mechanism and said adjustment mechanism is operatively connected to said weight sensor and/or to said motor (Stafford, electronic control system 110 can control the various actuators of the apparatus).
Response to Arguments
Applicant’s arguments, filed 3/9/2021, with respect to the rejection(s) of claim(s) 16-35 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under a new interpretation of Travisano view of Lieboff.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient support apparatuses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Travisano, Lemire, Lieboff, Ohrberg, and Stafford.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/14/2021